DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The examiner suggests amending the first paragraph of the specification:
This application is a national stage filing under 35 U.S.C. 371 of International Patent Application Serial No. PCT/US2017/030649, WO 2017/192595, filed May 2, 2017, entitled "Reconfigurable Multi-Step Chemical Synthesis System and Related Components and Methods," which claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Application No. 62/330,769, filed May 2, 2016, and entitled "Reconfigurable Multi-Step Chemical Synthesis System and Related Components and Methods," each of which is incorporated herein by reference in its entirety for all purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hettinger (I) (US 6,495,103 B2) as evidenced by Hettinger (II) (US 6,688,325 B2).
Regarding claim 1, Hettinger (I) discloses a fluidic distributor (valves 2, 5, 15, 19, 30, which are connected by channels 21, 7, 4), comprising: a first bay comprising first and second fluidic connections; and a second bay comprising first and second fluidic connections; wherein the relative positions of the first and second fluidic connections of the first bay substantially correspond to the relative positions of the first and second fluidic connections of the second bay (see Abstract; figures 1 and 2 and column 3, line 36 through column 4, line 9) as evidenced by Hettinger (II) which discloses that on the top face 
Regarding claim 5, Hettinger (I) fails to disclose a fluidic distributor wherein the degree of overlap of the first fluidic connector of the first bay and the first fluidic connector of the second bay is at least 50% and wherein the degree of overlap of the second fluidic connector of the first bay and the second fluidic connector of the second bay is at least 50%.
	It would have been an obvious matter of design choice to have the degree of overlap of the first fluidic connector of the first bay and the first fluidic connector of the second bay is at least 50% and wherein the degree of overlap of the second fluidic connector of the first bay and the second fluidic connector of the second bay is at least 50%, since applicant has not disclosed that having the degree of overlap of the first fluidic connector of the first bay and the first fluidic connector of the second bay is at least 50% and wherein the degree of overlap of the second fluidic connector of the first bay and the second fluidic connector of the second bay is at least 50% solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the degree of overlap of the first fluidic connector of the first bay and the first fluidic connector of the second bay is at least 50% and wherein the degree of overlap of the second fluidic connector of the first bay and the second fluidic connector of the second bay is at least 50%.
Regarding claim 6, Hettinger (I) fails to disclose a fluidic distributor wherein the degree of overlap of the first fluidic connector of the first bay and the first fluidic connector of the second bay is at least 95% and wherein the degree of overlap of the second fluidic connector of the first bay and the second fluidic connector of the second bay is at least 95%.

	Regarding claim 7, Hettinger (I) discloses a fluidic distributor wherein the first fluidic connection of the first bay and the second fluidic connection of the first bay are arranged on a single surface (see Abstract; figures 1 and 2 and column 3, line 36 through column 4, line 9) as evidenced by Hettinger (II) which discloses that on the top face (26) of the module block (14) only one fluid control space (34) is designed (40) into which adjacent channel sections (32a, 32b) and a channel section (36a) lying opposite to the channel sections (32a, 32b) open, where the fluid control space is interpreted as a bay and the channel sections as first and second fluidic connections.
	Regarding claim 8, Hettinger (I) discloses a fluidic distributor further comprising a third bay (see Abstract; figures 1 and 2 and column 3, line 36 through column 4, line 9) as evidenced by Hettinger (II) which discloses that on the top face (26) of the module block (14) only one fluid control space (34) is designed (40) into which adjacent channel sections (32a, 32b) and a channel section (36a) lying opposite to the channel sections (32a, 32b) open, where the fluid control space is interpreted as a bay and the channel sections as first and second fluidic connections.
a fluidic distributor wherein the relative positions of the first and second fluidic connections of the first bay substantially correspond to the relative positions of the first and second fluidic connections of the third bay (see Abstract; figures 1 and 2 and column 3, line 36 through column 4, line 9) as evidenced by Hettinger (II) which discloses that on the top face (26) of the module block (14) only one fluid control space (34) is designed (40) into which adjacent channel sections (32a, 32b) and a channel section (36a) lying opposite to the channel sections (32a, 32b) open, where the fluid control space is interpreted as a bay and the channel sections as first and second fluidic connections.

Allowable Subject Matter
Claims 2-4 and 10-18 are allowed.
Regarding claim 2, Hettinger (I) discloses a fluidic distributor, comprising: a first bay comprising first and second fluidic connections; a second bay comprising first and second fluidic connections (see Abstract; figures 1 and 2 and column 3, line 36 through column 4, line 9) as evidenced by Hettinger (II) which discloses that on the top face (26) of the module block (14) only one fluid control space (34) is designed (40) into which adjacent channel sections (32a, 32b) and a channel section (36a) lying opposite to the channel sections (32a, 32b) open, where the fluid control space is interpreted as a bay and the channel sections as first and second fluidic connections.
Hettinger (I) fails to disclose or suggest a fluidic distributor, comprising: a first bay comprising first and second fluidic connections and an electrical interface; a second bay comprising first and second fluidic connections and an electrical interface; and wherein: a processor is electronically coupled to the electrical interfaces of the first and second bays; and the relative positions of the first fluidic connection of the first bay and the electrical interface of the first bay substantially correspond to the relative positions of the first fluidic connection of the second bay and the electrical interface of the second bay.

	Regarding claim 10, Hettinger (I) discloses the fluidic distributor of claim 1 (see Abstract; figures 1 and 2 and column 3, line 36 through column 4, line 9) as evidenced by Hettinger (II) which discloses that on the top face (26) of the module block (14) only one fluid control space (34) is designed (40) into which adjacent channel sections (32a, 32b) and a channel section (36a) lying opposite to the channel sections (32a, 32b) open, where the fluid control space is interpreted as a bay and the channel sections as first and second fluidic connections.
	Hettinger (I) fails to disclose or suggest a fluidic system, comprising: a first fluidic module comprising an inlet and an outlet; and a second fluidic module comprising an inlet and an outlet, wherein the fluidic distributor, the first fluidic module, and the second fluidic module are configured to be interchangeable such that: the relative positions of the inlet and the outlet of the first fluidic module substantially correspond to the relative positions of the first and second fluidic connections of the first bay; the relative positions of the inlet and the outlet of the first fluidic module substantially correspond to the relative positions of the first and second fluidic connections of the second bay; the relative positions of the inlet and the outlet of the second fluidic module substantially correspond to the relative positions of the first and second fluidic connections of the first bay; and the relative positions of the inlet and the outlet of the second fluidic module substantially correspond to the relative positions of the first and second fluidic connections of the second bay.
	Claims 12-18 depend on claim 10.
Regarding claim 11, Hettinger (I) discloses the fluidic distributor of claim 1 (see Abstract; figures 1 and 2 and column 3, line 36 through column 4, line 9) as evidenced by Hettinger (II) which discloses that on the top face (26) of the module block (14) only one fluid control space (34) is designed (40) into which adjacent channel sections (32a, 32b) and a channel section (36a) lying opposite to the channel 
	Hettinger (I) fails to disclose or suggest a fluidic system, comprising: a first fluidic module comprising an inlet, an outlet, and a sensor configured to determine at least one condition within the first fluidic module; and a second fluidic module comprising an inlet, an outlet, and a sensor configured to determine at least one condition within the second fluidic module; wherein: when the inlet and outlet of the first fluidic module are coupled with the first and second fluidic connections of the first bay, the electrical interface of the first bay is electronically coupled with the sensor of the first fluidic module; and when the inlet and outlet of the second fluidic module are coupled with the first and second fluidic connections of the second bay, the electrical interface of the second bay is electronically coupled with the sensor of the second fluidic module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774